Plaintiff has appealed from the refusal of the court below to enter a summary judgment in her favor for want of a sufficient affidavit of defense and new matter. An examination of the pleadings discloses that the amended affidavit of defense and new matter specifically deny the allegations of the statement of claim and aver facts which, if proved at a trial, would warrant the jury in returning a verdict for defendant. It is a familiar rule that summary judgment should only be entered in cases which are clear and free from doubt. *Page 308 
This is not such a case and the court below was therefore right in discharging plaintiff's rule for judgment. Peabody v. Carr,316 Pa. 413; Ridley Park Borough v. American Surety Co.,317 Pa. 263.
The order is affirmed at appellant's cost.